Case 6:20-cv-00046-JCB-KNM Document 14 Filed 09/10/21 Page 1 of 1 PageID #: 927




                                      No. 6:20-cv-00046

                                   Ronesha Skinner,
                                       Plaintiff,
                                           v.
                      Commissioner, Social Security Administration,
                                      Defendant.


                                           ORDER

                 Plaintiff Ronesha Skinner filed this action pursuant to 42 U.S.C.
             § 405(g) for judicial review of the commissioner’s decision to deny
             disability benefits. Doc. 1. The case was referred to United States
             Magistrate Judge K. Nicole Mitchell. Doc. 4.
                 The magistrate judge issued a report recommending that the
             commissioner’s decision be reversed and the matter remanded. Doc.
             13. Defendant did not object to the report and recommendation.
             When a party fails to object to a magistrate judge’s report, the court
             reviews the record only for clear error. See Douglass v. United Servs.
             Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).
                 Having reviewed the magistrate judge’s report, and being satis-
             fied that it contains no clear error, the court accepts its findings and
             recommendation. The court reverses the commissioner’s final ad-
             ministrative decision and remands the matter to the commissioner
             for further administrative proceedings pursuant to the fourth sen-
             tence of 42 U.S.C. § 405(g).


                                      So ordered by the court on September 10, 2021.



                                                    J. C AMPBELL B ARKER
                                                   United States District Judge
